DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 6 is indefinite since the claim is a device claim and it is unclear if there is a heat path from the first furnace to the preheater, the second furnace to the preheater or both. In a device claim only the physical structure of the claim is given patentable weight. The first furnace or the second furnace can both be operated at temperature ranges where one could be at a lower temperature than the other. It is unclear if the preheater for the first furnace is simultaneously connected to both furnaces or just one, which is always at the lower temperature. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim does not add any structural limitations to the device of claim 1. The claim merely recites intended use limitations regarding heat released from a higher temperature furnace being used to heat a lower temperature furnace. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. US 20120219490.
Noda teaches a system for simultaneously generating hydrogen and carbon nanotubes (Abstract). The reference shows a reactor furnace 1 heated by indirect heater 4 where a source gas is decomposed into hydrogen and carbon nanotubes (Para [0145]). The reference teaches that the carbon source can be methane (Para [0103]) and has a carrier gas such as hydrogen (Para [0146]). The temperature of reaction is up to 1200°C (Para [0102]). The decomposed gas is sent to a cyclone separator to recover nanotubes from the emission of gaseous phase (Para [0149]). The reference shows two stages within the reactor. The reference teaches a preferred temperature of 1200°C at which the carbon source is maintained until it carbonizes (Para [0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. US 2012/0219490, in view of Nakamura et al. US2014/0086820.
Regarding claim 1, Noda teaches a system for simultaneously generating hydrogen and carbon nanotubes (Abstract). The reference shows a reactor furnace 1 heated by indirect heater 4 where a source gas is decomposed into hydrogen and carbon nanotubes (Para [0145]). The reference teaches that the carbon source can be methane (Para [0103]) and has a carrier gas such as hydrogen (Para [0146]). The temperature of reaction is up to 1200°C (Para [0102]). The decomposed gas is sent to a cyclone separator to recover nanotubes from the emission of gaseous phase (Para [0149]). Thus the Noda reference teaches a furnace that is capable of heating methane and hydrogen in the presence of a catalyst to make nanotubes. The specific gases being processed are not given patentable weight since the material or article worked upon does not limit apparatus claims (MPEP §2115). Additionally, the manner of operating the device does not differentiate apparatus claims from the prior art (MPEP §2114 II). 
The difference between Noda and that of claim 1 is that claim 1 requires two furnace pieces and the reference only teaches one. 
Nakamura et al. teaches a device for producing nanocarbon and hydrogen from a hydrocarbon source (Abstract). The reference teaches a device for producing, nanocarbon has a fluidized bed reactor 2 in which a fluid catalyst or a fluid catalyst used in combination with a fluid medium 1 is contained, and a gas supplying path 5 which supplies a low hydrocarbon 3 and oxygen 4 to the fluidized bed reactor 2 as the reaction gasses (See Fig. 1 and Para [0083]). A decomposition temperature of up to 1000°C (Para [0058]). The reference teaches an embodiment where a preheater is used to preheat the hydrocarbon before it is decomposed in the furnace (Para [0092]). In another embodiment the Nakamura et al. reference teaches that the decomposed gas has some remainder unreacted hydrocarbon gas that can be processed in a second furnace reactor (See Fig. 3 and [0127]-[0129]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the second furnace reactor of Nakamura to process the unreacted methane in the emissions from the cyclone separator of Noda et al. One would be motivated to do so in an effort to achieve full conversion of the hydrocarbon to nanotubes and minimizing unreacted hydrocarbons left over. 
Regarding claim 2, the Noda does not teach a cooling unit. However, Nakamura reference teaches a cooling unit that is critical in separating water vapor from the gas emitted by the first furnace (Para [0073]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include a cooler after the first furnace of Noda. One would be motivated to do so in an effort to separate water vapor from the gas mixture emitted in the first furnace. 
Regarding claim 3, the function of the device is not considered limiting to the device itself (MPEP §2114 II). In any event the first furnace is capable of holding a catalyst in a catalyst bed that would contact the incoming hydrocarbon source gas (Para [0095]). 
Regarding claim 4, the intended use is not given patentable weight in a device claim. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" (MPEP §2114 II). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. US 20120219490 in view of Nakamura et al. US20140086820 as applied to claims 1-4 above, and further in view of McAlister US 2011026988. 
Noda et al. does not teach a solar heater. 
McAlister teaches a method of producing hydrogen from dissociation reactions (Abstract). The reference shows an embodiment where a heater that utilizes solar energy is used in the dissociation reaction of methane (Para [0034]).  
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a heater that uses solar energy to heat the decomposition reaction of methane in the furnace of Noda et al. One would be motivated to do so in an effort to use renewable energy for heating, as taught by McAlister.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/           Primary Examiner, Art Unit 1736